Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

	Claims 1-3, 5-10, 12-15, 18, and 20-23 are pending.
	Claim 14 is withdrawn.
	Claim 1 is currently amended.
Claims 1-3, 5-10, 12, 13, 15, 18, and 20-23 are under examination on the merits.

Rejections Maintained
35 U.S.C. 103(a)
The rejection of claims 1-3, 5-10, 12, 15, 18, 20, 21, and 23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glennie et al. (WO 91/03493, international publication date: 03/21/1991, in IDS from 05/05/2014), in view of Hoogenboom et al. (US PG PUB 2006/0160184, publication date: 07/20/2006, in IDS from 05/05/2014), Miller et al. (Journal of Immunology, 170: 4854-4861, 2003, in IDS from 05/05/2014), and Gegg et al. (US PG PUB 2007/0269369, publication date: 11/22/2007, in IDS from 05/05/2014) is maintained.

The rejection of claims 13 and 22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glennie et al. (WO 91/03493, international publication date: 03/21/1991, in IDS from 05/05/2014), Hoogenboom et al. (US PG PUB 2006/0160184, publication date: 07/20/2006, in IDS from 05/05/2014), Miller et al. (Journal of Immunology, 170: 4854-4861, 2003, in IDS from 

Nonstatutory Double Patenting
The provisional rejection of claims 1-3, 5-10, 12, 13, 15, 18, 20-22, and 23, on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 13/591,010 in view of Wüest et al. (Journal of Biotechnology, 92: 159-168, 2001) is maintained. Applicant has requested that this rejection be held in abeyance at this point in prosecution.

Response to Arguments
	In Applicant Arguments, dated 12/22/2020, Applicant asserts that the cumulative teachings of the cited references would not have provided one of ordinary skill in the art the motivation to combine the elements of the claims in the claimed manner to obtain a linear, bispecific, crossFab antibody, because at best the references cited would have merely presented one of ordinary skill in the art with numerous parameters that could be varied to ultimately arrive at a successful result. For example the teachings of Miller et al. provide numerous antibody structures, and the Office has not articulated why one of ordinary skill in the art would choose the linear configuration of Miller et al. out of said numerous antibody structures. Applicant further notes that the N-to-C linear configuration of Miller et al. comprises antigen-binding domains that bind the same antigen, and the Office has not provided adequate reasoning why one 
	Applicant’s arguments have been fully considered but are not deemed persuasive. As indicated at Figure 1 of Miller et al., multivalent molecules comprising multiple Fab fragments may be arranged in a linear configuration, and said linear multivalent configuration may comprise between two and four fragments. Furthermore at p. 4860, Miller et al. suggest that linear multi-Fab molecules may be particularly useful in some clinical settings - “The larger IgG form may be the choice when a functional Fc is warranted, although cellular effector functions triggered by the multivalent IgG form in comparison to bivalent IgG have yet to be studied. For mAbs that require cross-linking to exert their effect, e.g., apoptosis resulting from cross-linking of antiCD20, in vivo the tetravalent IgG1 may be able to enhance apoptosis by two mechanisms. First, multivalent mAb would cluster CD20 more effectively than would bivalent mAb. Second, if C1q-and/or FcγR-bearing cells act as cross-linking agents in vivo, then the presence of the Fc on the multivalent IgG form could increase cross-linking even more. If a smaller mAb form is required, e.g., for improved penetrance into solid tumors (54), the linear multiFab forms might suffice. Although the linear multi-Fab forms exhibited a relatively short half-life, this may be an advantage, as exemplified by the elegant studies on scFv (emphasis added)…” Based upon the teachings of Glennie et al., which teach a tumor-targeting trivalent antibody comprising three Fab fragments in a non-linear arrangement, and Miller et al., one of ordinary skill in the art would have been motivated to prepare a linear multi-Fab molecule comprising the Fab fragments of Glennie et al. One of ordinary skill in the art would have been motivated to do so, because one of ordinary skill in the art would have had a reasonable expectation that the multi-Fab molecule of Glennie et al. and Miller et al. would be effective in the treatment of 
Applicant further asserts that “Hoogenboom teaches swapping heavy and light chain portions of a Fab fragment to alter affinity and specificity of a Fab fragment. This is the exact opposite of the intent of Applicant’s invention. The T-cell activating bispecific antibody format of claim 1 is advantageous because it preserves the affinity, specificity, and biological function of its Fab fragments while substantially enhancing manufacturing efficiency. In view of Hoogenboom, a skilled artisan seeking a modular T-cell activating bispecific antibody format would have actively avoided such a crosstab modification, because such a modification would have been expected to undermine such advantages.”
Applicant’s arguments have been fully considered but are not deemed persuasive. As indicated in previous Office Actions, Hoogenboom et al. teach that antibodies can be engineered by crossing-over domains or swapping elements within the Fab region of the antibody, see [0101]. Hoogenboom et al. further teach that “[a]ntibodies in which the variable regions are swapped may be functionally non-equivalent and yield a more diverse, unnatural or different spectrum of antigen binding or biological activity... Besides the effects of the exchange of the heavy and light chain genes on affinity and/or specificity, the swapping may alter the antibody flexibility and impact the biological behavior.” See [0101]. Based upon the teachings of Hoogenboom et al., one of ordinary skill in the art would appreciate that crossFab modifications may confer advantageous properties to a Fab fragment, and as such it is the Examiner’s position improve the affinity, specificity, and biological function of said Fab fragment.
With respect to Gegg et al., Applicant asserts that the teachings of Gegg et al. would not have motivated one of ordinary skill in the art to arrive at a linear, Fc-free, T cell-activating bispecific molecule, because Gegg et al. is primarily concerned with polyglycine peptide linkers. This argument has been fully considered but is not deemed persuasive. As indicated in previous Office Actions Gegg et al. is used to provide motivation for using polyglycine linkers to link Fc regions. Furthermore as indicated above the motivation to prepare a linear, Fc-free, T cell-activating bispecific molecule is provided by Glennie et al. and Miller et al.
Applicant further asserts that the deficiencies of Glennie et al., Miller et al., Hoogenboom et al., and Gegg et al. are not remedied by Wüest et al., because Wüest et al. does not provide motivation to combine various prior art elements to arrive at a linear T cell-activating bispecific molecule. This argument has been fully considered but is not deemed persuasive, because as indicated above, the motivation to prepare a linear cell-activating bispecific molecule is provided by Glennie et al. and Miller et al.
Applicant also asserts that a direct comparison between a tandem Fab-crossFab molecule and a crossFab-free tandem Fab-Fab molecule is not necessary to demonstrate that the claimed invention demonstrates an unexpectedly high yield and solubility profile, at least because due to mispairing issues, a crossFab-free tandem Fab-Fab molecule format would be prone to 
Lastly Applicant asserts that “Applicant compared the solubility of such crossover Fab-containing bispecific, linear antibodies relative to a prior art bispecific, linear antibody - a single-chain tandem variable fragment (scFv)2 molecule. The antibodies were synthesized, purified, and analyzed using a size-exclusion column to quantify aggregate content. Remarkably, Applicant’s bispecific, linear antibodies having a crossover Fab far exceeded the solubility of the bispecific (scFv)2 antibody. After a single purification step, the (scFv)2 control antibody exhibited 80% aggregation, whereas the Fab-CrossFab bispecific antibody exhibited only 13.8% aggregation after the same purification procedure, representing greater than a five-fold reduction in aggregation, while also preserving bispecific antibody function. See the specification as originally filed, e.g., at Example 2, page 78; and at Example 7. This significantly reduced 
Applicant’s arguments have been fully considered but are not deemed persuasive. As indicated by Applicant, the aggregation of a Fab-CrossFab bispecific antibody was shown to be significantly less than the aggregation observed during the synthesis and purification of an (scFv)2 molecule. However this result is not sufficiently surprising or unexpected to overcome the rejection of the claims under 35 U.S.C. 103. At the time of the invention, it was known in the art that scFv molecules have a tendency to aggregate. As evidenced by Movius et al. (US PG PUB 2007/0021591, publication date: 01/25/2007), “[v]ariable fragment single-chain antibodies ( scFv) are aggregation prone proteins having important diagnostic and therapeutic medical applications including tumor imaging and targeted drug delivery. Although complex expression systems have been developed that provide soluble and functional scFv, the yield and concentration obtained is often less than desired.” See [0023]. Given the tendency of scFv molecules to aggregate, one of ordinary skill in the art would reasonably expect that tandem scFv molecules would also have a less than favorable solubility profile. As such it appears that Applicant has compared the solubility profile of a Fab-CrossFab bispecific antibody with an (scFv)2 molecule that may have a natural tendency to aggregate. Accordingly the improved solubility observed when comparing the solubility profile of a Fab-CrossFab bispecific antibody to that of an (scFv)2 molecule may be a function of the natural tendency of (scFv)2 molecules to aggregate, not the superior solubility profile of a Fab-CrossFab bispecific antibody. Therefore one of ordinary skill in the art would not have had a reasonable certainty that the claimed Fab-
The claim rejections under 35 U.S.C. 103 have been deemed proper and are maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NELSON B MOSELEY II/Examiner, Art Unit 1642